Title: To George Washington from Jedediah Huntington, 10 June 1782
From: Huntington, Jedediah
To: Washington, George


                  
                     Dear Sir,
                     Hartford June 10th 1782
                  
                  Since I wrote your Excellency the 24th May the Assembly resolved
                     to issue Execution against the delinquent Classes for the Recruits not procured
                     the 20th of this Month. Since that Resolve the lower House have taken great
                     Offence that some Recruits who had been received by the Continental Mustering
                     Officers (appointed for the Purpose here); & their Bounty paid, should
                     be mustered out at Camp—it unluckily happened that one of them had served 3
                     Years to good Acceptance, others had served one & two Campaigns, wanted
                     only an Inch or two of the Standard—The Indignation of the House has carried
                     them so far as to suspend the Publication of the Act for levying Execution
                     against the delinquent Classes, & to resolve that the Classes which
                     have procured Men to the Acceptance of the continental Mustering Officers in
                     the State, shall be exempt from any Penalty—and that, in future, the Sanction
                     of the Colonels of Militia shall be an Exemption—The Governor will endeavour
                     to prevent these Resolutions passing the upper House— he has his Fears—and
                     wishes that the men, who have been approved by the mustering Officers here,
                     might be accepted, except there has been some gross Imposition.
                  The exact Height required by the Inspector General is now
                     attended to, though I could wish, considering the Difficulty of getting Men,
                     some Latitude was given to the Discretion of the mustering Officers.
                  The lower House of Assembly have voted a Tax of 6d. on the Pound
                     payable 1st July, and 6d. pay’ble 1st Octo., the upper House contend for 9d
                     each, which will nearly produce two quarterly Payments of Mr Morris
                     Requisition—The Understanding of the lower House ripens slowly—The Committee
                     of Congress have been heard on the Subject, & with more Influence than
                     they would have had three Weeks ago.
                  The 5 ⅌Cent Impost is finished in Substance
                     as Congress requested.
                  Notwithstanding the Report of the Committee on holding a Body of
                     Militia in Readiness to incorporate with the continental Battalions, it is
                     resolved to throw them (the 27 Companies) into two Regiments, complete with
                     field & commissioned Officers.
                  The Fleet which came through the Sound last Week from New York
                     was joined off New London thursday by four Frigates & proceeded
                     Eastward, no Discovery was made whether they had Troops. I am, most
                     respectfully, Your Excellencys obedient Servant
                  
                     Jed. Huntington
                     
                  
               